LACOMBE, Circuit Judge.
Complainant may take a preliminary injunction, until final hearing or further order of the court, restraining defendants Ryley and Dunne from selling, assigning, or transferring the one-half interest owned by them, or either of them, in the property known as “Floradora,” and more particularly described in the bill of sale annexed to the complaint, and from incumbering the same in any way by mortgage or lien. In all other respects the motion for injunction and receiver is denied.